NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                       SUPERIOR COURT OF NEW JERSEY
                                                       APPELLATE DIVISION
                                                       DOCKET NO. A-4913-18

IN THE MATTER OF THE
ESTATE OF CONCHETTA
M. GRIMES, deceased.
___________________________

                  Submitted February 28, 2022 – Decided March 8, 2022

                  Before Judges Fasciale and Vernoia.

                  On appeal from the Superior Court of New Jersey,
                  Chancery Division, Morris County, Docket No.
                  P-001104-07.

                  Carmine Fornaro, Jr., appellant pro se.

                  Vincent R. Kramer, Jr., attorney for respondent.

PER CURIAM

         Carmine Fornaro, Jr., (Carmine Jr.) appeals from two orders: a December

3, 2018 order denying his motion to vacate a June 26, 2012 judgment, which

was amended1 to adjudicate applications for counsel fees; and a May 31, 2019


1
  The judge's statement of reasons accompanying the December 3, 2018 order
refers to the date of the amended judgment as March 22, 2013. We will refer to
order denying his motion for reconsideration. The judge that entered the 2012

judgment (the court) has since retired. Judge Stuart A. Minkowitz (Judge

Minkowitz or the judge) took over the ongoing litigation and entered the orders

on appeal.

      In support of his motion to vacate, Carmine Jr. argued that certain phone

records demonstrated fraud between a now-deceased co-executor and decedent.

As Judge Minkowitz found, the phone records revealed no fraud and merely

corroborated a stipulated fact that the co-executor and decedent frequently

talked.    In denying the motions to vacate and for reconsideration, Judge

Minkowitz rendered comprehensive and detailed written statements of reasons

on which we substantially agree. We therefore affirm and add the following

remarks.

      In 2003, Conchetta M. Grimes (Grimes) executed a revocable trust and,

also, her last will and testament. Grimes appointed two family members as her

executors: her brother Carmine Jr.; and his daughter, Maria P. Fornaro (Maria).

Grimes, slip op. at 2. The residuary clause stipulated that the remainder of the

estate would be distributed to the revocable trust. Grimes named Carmine Jr.


the date of the amended judgment as March 27, 2013, like we did in rendering
our unpublished decision In re Prob. of Will & Alleged Codicil of Grimes, No.
A-0729-12T3 (App. Div. July 21, 2014), which upheld the validity of the will
and codicil.
                                                                          A-4913-18
                                       2
and his wife as the beneficiaries of the trust. Alternatively, if Carmine Jr. and

his wife predeceased Grimes, then the remainder passed to their children.

      On November 22, 2006, Grimes amended her will by adding a codicil.

The codicil removed the prior executors and named two other family members

as her executors: her brother Felix Fornaro (Felix), who is now deceased; and

Felix's son, Carmine Carl Fornaro (Carmine C.). The codicil restructured the

residuary clause by dividing the residuary into equal one-third portions: one-

third to Felix, one-third to Grimes's sister, and one-third to Carmine Jr. Shortly

thereafter, Grimes moved from Florida to New Jersey.

      Grimes passed away in January 2007. In March 2007, Felix and Carmine

C. applied for letters of administration in the surrogate's court for Hillsborough

County, Florida. However, after Carmine Jr. challenged the designation of

Grimes's domicile, Felix and Carmine C. consented to the removal of the matter

to New Jersey. Litigation then began in this State.

      In December 2007, Carmine Jr. and Maria filed an action in New Jersey

and sought to void the codicil on the grounds of undue influence. Felix and

Carmine C. opposed the application. Throughout discovery, Carmine Jr. and

Maria wanted records of telephone calls among Grimes, Felix, and Carmine C.

to prove their claims of undue influence. Id. at 2-3. After failing to produce the

itemized phone records, the court precluded Felix and Carmine C. from

                                                                            A-4913-18
                                        3
introducing evidence to rebut arguments about the nature, extent, and existence

of telephone calls by, to, or from Grimes. Id. at 3.

      In April 2008, the court appointed Steven Lang, Esq. as the pendente lite

interim administrator, and, as a result, Lang acquired the assets from Felix and

Carmine C. In 2011, Lang filed a final interim accounting with the court, which

the court approved in 2012.

      In April 2012, the court conducted a hearing to adjudicate Carmine Jr.'s

and Maria's allegations of undue influence. The court then issued an oral

opinion in favor of Felix and Carmine C. At some point thereafter, Carmine Jr.

and Maria moved for reconsideration. Ibid. In response to the motion for

reconsideration, the court conducted a one-day bench trial that resulted in the

court's June 26, 2012 judgment concluding the codicil was valid. Ibid. Shortly

thereafter, the Morris County Surrogate's Office issued letters testamentary to

Felix and Carmine Jr. Maria appealed the judgment.

      In January 2013, Grimes's real property located at 842 McCallister

Avenue, Sun City Center, Florida was sold for $83,000. In March 2013, the

court heard oral argument on an application for legal fees filed by Felix and

Carmine C. Ibid. On March 27, 2013, the court amended its June 26, 2012,

judgment to include an award of counsel fees to Carmine C.'s attorney of

$37,500. Ibid. Subsequently, Maria amended her appeal. In 2014, we issued

                                                                          A-4913-18
                                        4
our decision upholding the finding that the codicil was valid and affirming the

decision regarding counsel fees. Id. at 1-8.

      In December 2014, Carmine C. filed his first and final accounting with

the court. On October 23, 2015, the surrogate approved the accounting except

for certain checks issued in 2012 by Felix and Carmine C. related to the

repayment of a debt they believed was owed to them by the estate. In November

2015, the judge denied Carmine Jr.'s motion seeking vouchers and

documentation pertaining to the estate. The judge then denied Carmine Jr.'s

reconsideration motions.2

      In 2017, the judge held a plenary hearing regarding the exceptions to the

accounting, namely the checks issued by Felix and Carmine C. On July 26,

2017, the judge ordered Felix and Carmine C. to return a portion of the money

to the estate totaling $23,728.89, which they did. The order further stated that

Carmine C. and Felix appropriately retained $917.56. The judge then issued the

orders under review.




2
  On August 19, 2016, the court denied Carmine Jr.'s motion for reconsideration
of a prior order dated December 7, 2015. On December 14, 2016, the court
denied Carmine Jr.'s motion for reconsideration of the order dated August 19,
2016.
                                                                          A-4913-18
                                       5
On appeal, Carmine Jr. argues:

     [POINT I]

     [CARMINE C. AND FELIX'S] MISMANAGEMENT
     OF THE TRUST REAL PROPERTY LOCATED AT
     842 MCCALLISTER AVENUE, SUN CITY CENTER,
     FLORIDA CAUSED DAMAGES OF AT LEAST
     $231,000.

     [POINT II]

     [CARMINE JR.'S] RULE 4:50 MOTION WAS
     IMPROPERLY DENIED BASED UPON RES
     JUDICATA AND [LACHES] NOTWITHSTANDING
     [CARMINE C. AND FELIX'S] FRAUDULENT
     CONCEALMENT     OF  THEIR   TELEPHONE
     RECORDS     THAT     THWARTED     THE
     PRESENTATION OF THE CLAIM THAT MS.
     DIMONDA EXERTED UNDUE INFLUENCE.

     [POINT III]

     [CARMINE C. AND FELIX'S] FRAUD ON THE
     FLORIDA COURT.

     [POINT IV]

     [CARMINE C.'S] FRAUD ON THE APPELLATE
     DIVISION. ([N]ot raised below).

     [POINT V]

     ATTORNEY FEES IMPROPERLY AWARDED TO
     [CARMINE C. AND FELIX] FROM THE ESTATE.




                                                A-4913-18
                                 6
            [POINT VI]

            ACCOUNTING      APPROVED      WITHOUT
            ADJUDICATING EXCEPTIONS MADE.

We disagree with these contentions and affirm substantially for the reasons

expressed by Judge Minkowitz. 3

      The denial of a Rule 4:50-1 motion for relief from judgment will not be

disturbed absent a clear abuse of discretion. In re Guardianship of J.N.H.,

172 N.J. 440, 473 (2002). We find "an abuse of discretion when a decision is

made without a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis."        U.S. Bank Nat'l Ass'n v.

Guillaume, 209 N.J. 449, 467 (2012) (internal quotation marks omitted)

(quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123 (2007) (Rivera-Soto,

J., dissenting)). Carmine Jr. is unable to satisfy this standard.

      Carmine Jr. moved to vacate the 2012 judgment in 2018. He argued that

2006 phone records, which Felix asserted were not available before the trial in

2012, demonstrated that Felix and Grimes communicated together and that those

records were relevant to his allegation of undue influence. Carmine Jr. obtained


3
   In addition, we substantially agree with the judge's written statement of
reasons he rendered when he denied Carmine Jr.'s motions for more specific
accounting information; to hold co-executors in contempt; to shift counsel fees
to co-executors; and for reconsideration of multiple orders rendered before the
judge issued the orders under review.
                                                                          A-4913-18
                                         7
the phone records in 2015 by issuing a subpoena to Verizon. Setting aside for

the moment that the parties stipulated before the court that Felix made frequent

telephone contact with Grimes, as Judge Minkowitz pointed out, the records

"contain no indicia of the nature or character of the communications

transmitted." Additionally, we upheld the court's findings, which recognized in

part the parties' stipulated facts. Thus, the phone records, which could have

been subpoenaed from the third party before the entry of the 2012 judgment, do

not, as the judge concluded, warrant vacation of the judgment under the rule.

      Finally, the litigation began approximately fifteen years ago. To the

extent that Carmine Jr. has not waived his contentions on appeal, they are barred

by laches, collateral estoppel, res judicata, and the entire controversy doctrine.

We therefore decline to disturb the 2012 judgment, its amendment, or the

findings made by Judge Minkowitz.

      To the extent we have not addressed Carmine Jr.'s contentions, we

conclude that they are without sufficient merit to warrant attention in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-4913-18
                                        8